Title: To James Madison from J. B. McKean, 11 July 1806
From: McKean, J. B.
To: Madison, James



Sir,
Philadelphia July 11th: 1806.

I am requested to state my knowledge of Mr. George Taylor late of this City, in whose behalf an application will be made for the appointment of Consul for the Island of St. Thomas.
I have known Mr. Taylor, intimately, upwards of fifteen years.  I do not hesitate to say from my knowledge of him that he is a Gentleman of strict veracity and integrity & I believe possessed of sufficient talents to execute the office which is solicited for him.  I have the honour to be Sir, with respect & consideration Yr. Mt. Ob St

J. B. McKean

